Dismissed and Opinion filed September 12, 2002








Dismissed and Opinion filed September 12, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00725-CR
____________
 
JAMES CLYDE CANNON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 230th District Court
Harris
County, Texas
Trial
Court Cause No. 898,942
 

 
M E M O R A N D U M   O
P I N I O N
A written request to withdraw the notice of appeal,[1]
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.




Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
Judgment rendered
and Opinion filed September 12, 2002.
Panel consists of
Justices Edelman, Seymore, and Guzman.
Do not publish ‑
Tex. R. App. P. 47.3(b).




[1]  The motion was
actually styled, AWithdrawal of Motion for New Trial.@  In the motion,
appellant states he Adesires to withdraw his motion for new trial and any
appeal that may follow.  Defendant James
Clyde Cannon desires no appeal of his sentence in the above captioned matter.@  We have been
advised by the District Clerk that no motion for new trial was filed.  Accordingly, we construe this motion as a
motion to withdraw appellant=s notice of appeal.